DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
A properly executed inventor's oath or declaration has not been received for the following inventor(s): Jingfei Lv, Boling Fan, Jinhui Wang and Liqing Chen.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (2012/0131378).
-Regarding claim 1, Jiang et al teaches a method implemented by a first device (“sending end”, [0088]) implementable in an Ethernet system (“Ethernet cable system”, [0003]), the method (see figure 9) comprising: 
procedure (911) of receiving an Ethernet packet (“the 1588V2message having the byte added in the tail”, [0055)] and  sending the received  Ethernet packet using a first physical layer (PHY) (911) (see [0055, 0088]), (the Ethernet packet, send by the first PHY, considered here equivalent with the limitation “first Flexible Ethernet (FlexE) instance” and hereafter called so),  wherein the first FlexE instance comprises a first packet  (as being the  Ethernet packet, send by the first PHY), (the first packet considered here equivalent with the limitation “first clock synchronization packet” and hereafter called so); and 
procedure (921) of receiving the Ethernet packet and  sending the received  Ethernet packet using a second physical layer (PHY) (921) (see [0055, 0088], (the Ethernet packet, send by the second PHY, considered here equivalent with the limitation “second Flexible Ethernet (FlexE) instance” and hereafter called so),  wherein the second FlexE instance comprises a second packet  (as being the Ethernet packet, send by the first PHY), (the second packet considered here equivalent with the limitation “second clock synchronization packet” and hereafter called so), wherein the first PHY and the second PHY are in a same Ethernet group (911, 921) (as forming the Ethernet group within the first device (see [0088]), (the  Ethernet group considered here equivalent with the limitation “same FlexE group”).
-Regarding claim 7, Jiang et al teaches that each of the first clock synchronization packet and the second clock synchronization packet comprises a time stamp (“t1”, [0088])  for a precision of message synchronization (“precision of message synchronization”, [0085]),  [(see [0085, 0088]), (the first clock synchronization packet and the second clock synchronization packet considered here equivalent with the limitation “Precision Time Protocol (PTP) packets” or “synchronous status messages (SSMs)”).
-Regarding claim 8, Jiang et al teaches a method implemented by a second device (“receiving end”, [0088]) implementable in an Ethernet system (“Ethernet cable system”, [0003]), the method (see figure 9) and comprising: 
procedure (931) of receiving a first Flexible Ethernet (FlexE) instance (being transmitted from (911)) using a first physical layer (PHY) (931) (see  [0088, 0089]), wherein the first FlexE instance comprises a first clock synchronization packet (as being the first FlexE instance); and 
procedure (941) of receiving a second FlexE instance (being transmitted from (921)) at a second PHY (941) (see [0088, 0089]), wherein the second FlexE instance comprises a second clock synchronization packet (as being the second FlexE instance), and wherein the first PHY and the second PHY are in a same FlexE group (931, 941) (as forming the FlexE group (931, 941) within the second device), (see [0088]).
-Regarding claim 14, Jiang et al teaches a  first device (“sending end”, [0088]) implementable in an Ethernet system (“Ethernet cable system”, [0003]), the first device comprising: 
a memory (“computer readable storage medium”, [0092]) configured to store a computer program (“program”, [0092]); and a processor (“relevant hardware”, [0092]) coupled to the memory and configured to execute the computer program to cause the first device:
via procedure (911), to receive an Ethernet packet (“the 1588V2message having the byte added in the tail”, [0055)] and  send the received  Ethernet packet using a first physical layer (PHY) (911) (see [0055, 0088]), (the Ethernet packet, send by the first PHY, considered here equivalent with the limitation “first Flexible Ethernet (FlexE) instance” and hereafter called so),  wherein the first FlexE instance comprises a first packet  (as being the  Ethernet packet, send by the first PHY), (the first packet considered here equivalent with the limitation “first clock synchronization packet” and hereafter called so); and 
via procedure (921), to receive the Ethernet packet and  send the received  Ethernet packet using a second physical layer (PHY) (921) (see [0055, 0088], (the Ethernet packet, send by the second PHY, considered here equivalent with the limitation “second Flexible Ethernet (FlexE) instance” and hereafter called so),  wherein the second FlexE instance comprises a second packet  (as being the Ethernet packet, send by the first PHY), (the second packet considered here equivalent with the limitation “second clock synchronization packet” and hereafter called so), and wherein the first PHY and the second PHY are in a same Ethernet group (911, 921) (as forming the Ethernet group within the first device (see [0088]), (the  Ethernet group considered here equivalent with the limitation “same FlexE group”).
-Claim 20 is rejected with similar reasons for claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Shibata (5,822,317).
-Regarding claim 2, Jiang et al teaches that when the first PHY and the second PHY are in a normal state (referred to “no error occurs”, [0066]),  the first device uses, by a first synchronization device (comprising the first PHY (911), second PHY (921) and a processor (912) (see figure 9))  in the first device, the first clock synchronization packet to perform synchronization on a second device (“receiving end”, [0088]), (see [0066, 0070, 0088, 0089]), wherein the first clock synchronization packet comprises a time stamp (“t1”, [0088]) being added to the first clock synchronization packet, the time stamp provided  from the first PHY (see [0088]) .
Jiang et al does not teach whether the first clock synchronization packet is used by a first clock device in the first device, as claimed.
In analogous art, Shibata teaches that such an added time stamp can be generated from a clock (106) (see figure 2 and col. 1, line 64 to col. 2, line 7).
For application, since Jiang et al does not teach in detail on how the added time stamp is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al, as taught by Shibata, in such a way that the first PHY of the first synchronization device would comprise a clock to generate and provide the added time stamp, so that the added time stamp would be obtained,  as a required portion in the first clock synchronization packet, (the first synchronization device considered here equivalent with the limitation “first clock device” and the synchronization with the limitation “clock synchronization” ).
Jiang et al teaches that the second device comprises a PHY ((931), figure 9) to provide a receiving time stamp (“t2”, [0090]) when receiving the first clock synchronization packet (see [0090]).
In further comparison, Jiang et al in view of Shibata  does not teach whether the second device is a second clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet (see figure 2).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the PHY ((931), figure 9 of Jiang et al) of the second device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), so that the receiving time stamp would be obtained, as required, when the first clock synchronization packet is received by the second device, (the second device considered here equivalent with the limitation “second clock device”).
-Regarding claim 3, Jiang et al in view of Shibata teaches that the method comprises:  using, by the first clock device when the first PHY is faulty (referred to “errors occur”, [0066] of Jiang et al), the second clock synchronization packet to perform the clock synchronization (see [0066, 0069, 0070] of Jiang et al ).
-Regarding claim 4, as for claim 2, Jiang et al in view of Shibata teaches that the method comprises:   using, by the first clock device, when the first PHY is no faulty (“no error occurs”, [0066) of Jiang et al] and no matter when the second PHY is faulty or not, the first clock synchronization packet to perform the clock synchronization (see [0066, 0069, 0070] of Jiang et al ).
-Regarding claim 5,  Jiang et al in view of Shibata teaches that Jiang et al teaches that in the method, when the first PHY and the second PHY are in a normal state (“no error occurs”, [0066]),  the first device uses, by a first synchronization device (comprising the first PHY (911), second PHY (921) and a processor (912) (see figure 9))  in the first device, the first clock synchronization packet to perform synchronization on a second device (“receiving end”, [0088]), (see [0066, 0070, 0088, 0089]), wherein the first clock synchronization packet comprises a time stamp (“t1”, [0088]) being added to the first clock synchronization packet, the time stamp provided  from the first PHY (see [0088]) .
Jiang et al does not teach whether the first clock synchronization packet is used by a first clock device in the first device, as claimed.
In analogous art, Shibata teaches that such an added time stamp can be generated from a clock (106) (see figure 2 and col. 1, line 64 to col. 2, line 7).
For application, since Jiang et al does not teach in detail on how the added time stamp is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al, as taught by Shibata, in such a way that the first PHY of the first synchronization device would comprise a clock to generate and provide the added time stamp, so that the added time stamp would be obtained,  as a required portion in the first clock synchronization packet, (the first synchronization device considered here equivalent with the limitation “first clock device” and the synchronization with the limitation “first clock synchronization” ).
Jiang et al teaches that the second device comprises a PHY ((931), figure 9) to provide a receiving time stamp (“t2”, [0090]) when receiving the first clock synchronization packet (see [0090]).
In further comparison, Jiang et al in view of Shibata  does not teach whether the second device is a second clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the a PHY ((931), figure 9 of Jiang et al) of the second device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), so that the receiving time stamp would be obtained, as required, when the first clock synchronization packet is received by the second device, (the second device considered here equivalent with the limitation “second clock device”).
-Regarding claim 6, Jiang et al in view of Shibata teaches that the second clock device comprises a second  PHY ((941), figure 9 of Jiang et al) to provide a second receiving time stamp (“T2”, [0090] of Jiang et al) when receiving the second clock synchronization packet (see [0090] of Jiang et al), wherein the second clock synchronization packet comprises  a transmitting time stamp (“t1”, [0088] of Jiang et al ) and is transmitted from the first device (see [0088-0090] of Jiang et al) .
Jiang et al does not teach whether the first clock device uses the second clock synchronization packet to perform second clock synchronization on a third clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on a transmitting time stamp “time stamp of that packet”, col. 2, line 11) included in the received packet in order to make the receiving end synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the second receiving time stamp (“T2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the second PHY of the second clock device would comprise a clock as a third clock device to provide the second receiving time stamp, wherein the first clock device would use the time stamp (“t1”, [0088] of Jiang et al) as a transmitting time stamp of the second clock synchronization packet to perform second clock synchronization on the third clock device in a manner that the third clock device would be adjusted by being based on the transmitting time stamp of the second clock synchronization packet, so that the second device would be enhanced with the  third clock device to provide the second receiving time stamp, as required in the second device, and synchronize the third clock device of the second device with the first device.
-Regarding claim 9, Jiang et al teaches that when the first PHY and the second PHY are in a normal state (referred to “no error occurs”, [0066]), the second device comprises a synchronous device (comprising the first PHY (931), the second PHY (941) and a processor (932) (see figure 9) to provide a receiving time stamp (“t2”, [0090]) from the first PHY of the synchronous device when receiving the first clock synchronization packet (see [0090]), wherein the first clock synchronization packet comprises  a transmitting time stamp (“t1”, [0088]) and is transmitted from a transmitting end  (“sending end”, [0088]) .
Jiang et al does not teach whether the method comprises:  adjusting, by the second device, a second clock device in the second device based on the first clock synchronization packet, as claimed.
In analogous art, Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on a transmitting time stamp “time stamp of that packet”, col. 2, line 11) included in the received packet in order to make the receiving end synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the first PHY of the synchronous device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), wherein the second device would adjust the clock of the synchronous device based on the first clock synchronization packet in a manner that the clock of the synchronous device would be adjusted by being based on the transmitted time stamp of the first clock synchronization packet, so that the second device would be enhanced with the clock to provide the receiving time stamp, as required in the second device, and synchronize the clock of the second device with the transmitting end, (the synchronous device considered here equivalent with the limitation “second clock device” and hereafter called so).
-Regarding claim 10, Jiang et al in view of Shibata teaches that the second clock device comprises the second  PHY ((941), figure 9 of Jiang et al) of the synchronous device to provide a second receiving time stamp (“T2”, [0090] of Jiang et al) when receiving the second clock synchronization packet (see [0090] of Jiang et al), wherein the second clock synchronization packet comprises  a transmitting time stamp (“t1”, [0088] of Jiang et al) and is transmitted from the transmitting end  (“sending end”, [0088] of Jiang et al), and wherein when the firs PHY is faulty (referred to “errors occur”, [0066] of Jiang et al), the second clock device is based on the second clock synchronization packet for synchronization with the transmitting end (see [0088-0090] of Jiang et al) .
Jiang et al does not teach whether the second clock device is adjusted by being based on the second clock synchronization packet, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on a transmitting time stamp “time stamp of that packet”, col. 2, line 11) included in the received packet in order to make the second device synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the second receiving time stamp (“T2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the second PHY of the clock second device would comprise another clock to provide the second receiving time stamp, wherein the second clock device would be adjusted by being based on the second clock synchronization packet in a manner that the other clock of the second clock device would be adjusted by being based on the transmitting time stamp of the second clock synchronization packet, so that the second device would be enhanced with the other clock to provide the second receiving time stamp, as required in the second device, and synchronize the other clock of the second device with transmitting end.
-Regarding claim 11, as for claim 9,  Jiang et al in view of Shibata teaches that the method comprises resultedly adjusting, when the first PHY is not faulty (referred to “no error occurs”, [0066]) and no matter when the second PHY is faulty or not , the second clock device based on the a transmitting time stamp (“t1”, [0088] of Jiang et al) of the first clock synchronization packet.
-Regarding claim 12, Jiang et al teaches that when the first PHY and the second PHY are in a normal state (referred to “no error occurs”, [0066]), the second device comprises the first PHY to provide a receiving time stamp (“t2”, [0090]) when receiving the first clock synchronization packet (see [0090]), wherein the first clock synchronization packet comprises  a transmitting time stamp (“t1”, [0088]) and is transmitted from a transmitting end  (“sending end”, [0088]) .
Jiang et al does not teach whether the method comprises:  adjusting a second clock device in the second device based on the first clock synchronization packet, as claimed.
In analogous art, Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on a transmitting time stamp “time stamp of that packet”, col. 2, line 11) included in the received packet in order to make the receiving end synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the first PHY of the second device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), wherein the clock would be adjusted by being based on the transmitting time stamp of the first clock synchronization packet, so that the second device would be enhanced with the clock to provide the receiving time stamp, as required in the second device, and synchronize the clock of the second device with the transmitting end, (the clock considered here equivalent with the limitation “second clock device” and hereafter called so).
-Regarding claim 13, Jiang et al teaches that the second device comprises the second  PHY to provide a second receiving time stamp (“T2”, [0090]) when receiving the second clock synchronization packet (see [0090]), wherein the second clock synchronization packet comprises  a transmitting time stamp (“t1”, [0088]) and is transmitted from a transmitting end  (“sending end”, [0088]) (see [0088-0090]) .
Jiang et al does not teach whether the method comprises:  adjusting a third clock device in the second device based on the second clock synchronization packet, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on a transmitting time stamp “time stamp of that packet”, col. 2, line 11) included in the received packet in order to make the receiving end synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the second receiving time stamp (“T2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the first PHY of the second device would comprise a third clock to provide the second receiving time stamp, wherein the third clock would be adjusted by being based on the transmitting time stamp of the second clock synchronization packet, so that the second device would be enhanced with the  third clock to provide the second receiving time stamp, as required in the second device, and synchronize the third clock of the second device with the transmitting end, (the third clock considered here equivalent with the limitation “third clock device” and hereafter called so).
-Regarding claim 15, Jiang et al teaches that when the first PHY and the second PHY are in a normal state (“no error occurs”, [0066]),  the first device uses, by a first synchronization device (comprising the first PHY (911), second PHY (921) and a processor (912) (see figure 9))  in the first device, the first clock synchronization packet to perform synchronization on a second device (“receiving end”, [0088]), (see [0066, 0070, 0088, 0089]), wherein the first clock synchronization packet comprises a time stamp (“t1”, [0088]) being added to the first clock synchronization packet, the time stamp provided  from the first PHY (see [0088]) .
Jiang et al does not teach whether the first clock synchronization packet is used by a first clock device in the first device, as claimed.
In analogous art, Shibata teaches that such an added time stamp can be generated from a clock (106) (see figure 2 and col. 1, line 64 to col. 2, line 7).
For application, since Jiang et al does not teach in detail on how the added time stamp is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al, as taught by Shibata, in such a way that the first PHY of the first synchronization device would comprise a clock to generate and provide the added time stamp, so that the added time stamp would be obtained,  as a required portion in the first clock synchronization packet, (the first synchronization device considered here equivalent with the limitation “first clock device” and the synchronization with the limitation “clock synchronization” ).
Jiang et al teaches that the second device comprises a PHY ((931), figure 9) to provide a receiving time stamp (“t2”, [0090]) when receiving the first clock synchronization packet (see [0090]).
In further comparison, Jiang et al in view of Shibata  does not teach whether the second device is a second clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26), (see figure 2).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the a PHY ((931), figure 9 of Jiang et al) of the second device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), so that the receiving time stamp would be obtained, as required, when the first clock synchronization packet is received by the second device, (the second device considered here equivalent with the limitation “second clock device”).
-Claim 16 is rejected with similar reasons for claim 3.
-Claim 17 is rejected with similar reasons for claim 4.
-Regarding claim 18, Jiang et al teaches that when the first PHY and the second PHY are in a normal state (“no error occurs”, [0066]),  the first device uses, by a first synchronization device (comprising the first PHY (911), second PHY (921) and a processor (912) (see figure 9))  in the first device, the first clock synchronization packet to perform synchronization on a second device (“receiving end”, [0088]), (see [0066, 0070, 0088, 0089]), wherein the first clock synchronization packet comprises a time stamp (“t1”, [0088]) being added to the first clock synchronization packet, the time stamp provided  from the first PHY (see [0088]) .
Jiang et al does not teach whether the first clock synchronization packet is used by a first clock device in the first device, as claimed.
In analogous art, Shibata teaches that such an added time stamp can be generated from a clock (106) (see figure 2 and col. 1, line 64 to col. 2, line 7).
For application, since Jiang et al does not teach in detail on how the added time stamp is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al, as taught by Shibata, in such a way that the first PHY of the first synchronization device would comprise a clock to generate and provide the added time stamp, so that the added time stamp would be obtained,  as a required portion in the first clock synchronization packet, (the first synchronization device considered here equivalent with the limitation “first clock device” and the synchronization with the limitation “first clock synchronization” ).
Jiang et al teaches that the second device comprises a PHY ((931), figure 9) to provide a receiving time stamp (“t2”, [0090]) when receiving the first clock synchronization packet (see [0090]).
In further comparison, Jiang et al in view of Shibata  does not teach whether the second device is a second clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the receiving time stamp (“t2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the a PHY ((931), figure 9 of Jiang et al) of the second device would comprise a clock to provide the receiving time stamp (“t2”, [0090] of Jiang et al), so that the receiving time stamp would be obtained, as required, when the first clock synchronization packet is received by the second device, (the second device considered here equivalent with the limitation “second clock device”).
-Regarding claim 19, Jiang et al in view of Shibata teaches that the second clock device comprises a second  PHY ((941), figure 9 of Jiang et al) to provide a second receiving time stamp (“T2”, [0090] of Jiang et al) when receiving the second clock synchronization packet (see [0090] of Jiang et al), wherein the second clock synchronization packet comprises  the time stamp (“t1”, [0088] of Jiang et al) a transmitting time stamp and is transmitted from the first device (see [0088-0090] of Jiang et al) .
Jiang et al does not teach whether the first clock device is further configured to use the second clock synchronization packet to perform second clock synchronization on a third clock device, as claimed.
Shibata further teaches that a receiving end (102) can comprise a clock (111, 112) to provide a receiving time stamp (“the time indicated by the timer 111”, col. 2, line26) when receiving a packet from a transmitting end (101), wherein the clock is adjusted by being based on the time stamp “time stamp of that packet”, col. 2, line 11) as  included in the received packet in order to make the receiving end synchronized with the transmitting end (see col. 2, lines 8-37).
For further application, since Jiang et al in view of Shibata does not teach in detail on how the second receiving time stamp (“T2”, [0090] of Jiang et al) is provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Jiang et al in view of Shibata, as further taught by Shibata, in such a way that the second PHY of the second device would comprise a clock as a third clock device to provide the second receiving time stamp, wherein the first clock device would use the transmitting time stamp (“t1”, [0088] of Jiang et al) of the second clock synchronization packet to perform second clock synchronization on the third clock device in a manner that the third clock device would be adjusted by being based on the transmitting time stamp of the second clock synchronization packet, so that the second device would be enhanced with the  third clock device to provide the second receiving time stamp, as required in the second device, and synchronize the third clock device of the second device with the first device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632